DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 3-16 are pending.  Claims 1 and 3-7 are the subject of this FINAL Office Action.  Claims 8-16 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	In claim 1, when reading the preamble in the context of the entire claim, the recitation “to periodically refill a dispenser with powdered build material,” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Specifically, claim 1 is directed to a “system,” not a method; and does not require a “dispenser” in the body of the claims.
	In fact, claim 1 only requires the following in the claimed “system”:
Container that is capable of moving up and down in any orientation and located anywhere in the system;
Valve capable of rotating between different positions and located anywhere in the system; 
Generic outlet capable of directing flow of build material anywhere upstream or downstream of valve; and
A generic “occupier” protruding below the outlet.
The “occupier is defined as “occupies space in the interior volume of the dispenser, displacing powder that would otherwise refill into that space” (para. 0011).  This generically encompasses any material that occupies a space in a container.
	The following are only “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”  (See MPEP § 2114(II)):
“to hold powered build material”;
“to connect the container to the dispenser”;
“disconnect the container from the dispenser”; and
“the outlet and the occupier stationary with respect to the container such that the outlet and the occupier move up and down with the container between the first and second positions, and the occupier configured to occupy space in an interior volume of the dispenser when the container is in the second position.”
	Similarly, claim 3 states “a contact surface surrounding the outlet to contact a mating contact surface on the dispenser to enclose a powder flow path from the container to the dispenser.”  The italicized is intended use language (and “may” means possibly) that fails to distinguish from prior art.
	Claims 4-5 also use the word “may,” which fails to further distinguish the generically claimed structures form prior art.
	Claim 5 states a conditional clause, which is only limiting when that condition is present (“when the container is moved from the first position to the second position and to shorten when the container is moved from the second position to the first position”).
	Claim 6 states the “linear actuator” is intended “to move the carriage up and down to carry the container back and forth between the first and second positions”; thus this fails to distinguish the “linear actuator” over prior art “linear actuators.”  Furthermore, the controller is programmed to perform a method on a dispenser not required in the body of the system claim; thus, this program is an intended use program on a non-existent dispenser.
	Claim 6 states the “rotary actuator” is intended “to open and close the valve”; thus this fails to distinguish the “rotary actuator” over prior art “rotary actuators.” 

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	In claim 7, “the rotary actuator” is confusing because this phrase lacks antecedent basis in claim 1; thus, it is not clear to what this refers.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BOSVELD (US 8,955,558, issued 02/17/2015).
	As to claim 1, BOSVELD teaches a refill control system to periodically refill a dispenser with powdered build material, the system comprising: a container to hold powered build material, the container movable down from a first position to a second position to connect the container to the dispenser and from the second position to the first position to disconnect the container from the dispenser (supply container 30 to move vertically up and down to engage hopper valve 32 with hopper hatch 122 or hopper 28; Figs 2-5); a rotatable valve operable between a closed position to block a flow of powdered build material from the container to the dispenser and an open position to not block the flow of powdered build material from the container to the dispenser (valve 122/124; Figs. 2-4); an outlet through which material flows when valve open (fill tube 74 with top end, tube or top end equivalent to outlet; Figs. 2-4); and an occupier protruding below outlet to occupy space in an interior volume of the dispenser (tube component 80 inside hopper 28; Figs 2-4).  Specifically, the powder flows from supply container 30 via hopper valve system 32, through fill ports 66, into outlet created by fill tube 74 when hopper valve system presses against hopper 28 and drives head component 78 up and tube 80 down through rotatable valve system 122/124 (Fig. 4).
	As to claim 3, BOSVELD teaches container outlet 86 with “contact surfaces” 116, 106 around outlet (Fig. 4). 
	As to claim 4, BOSVELD teaches “vents”/openings 72, 88, 78, 108 (Fig. 4).
	As to claim 6, BOSVELD teaches a carriage carrying the container and the valve (col. 5, ll. 3-27, col. 7, ll. 39-46, col. 8, ll. 39-48); and a linear actuator (id.).
	The claims do not require a dispenser as part of the system, thus any intended uses or capabilities of the unclaimed dispenser, or claimed elements in relation to an unclaimed dispenser, fail to further define the structure of the other claimed elements of the system.  As was made clear in the Interview held 10/28/2021, none of the claims require a dispenser in the body of the claims.  

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over BOSVELD in view of MIYANO (US 2016/0311164).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar rotating powder dispense valves for the powder dispense valves of BOSVELD to accomplish the same dispensing functions with a reasonable expectation of success.
As to claims 1 and 3-6, RENGER and BOSVELD teach the elements of these claims as explained above.
	Neither RENGER nor BOSVELD explicitly teach a rotary actuator to open and
close the valve.
However, MIYANO demonstrates that such a feature was routinely used in powder dispensing.  MIYANO teaches cylindrical powder supplier 102 identical to instant valve member 50 in the drawings (compare MIYANO Figs. 1 & 4 with instant Fig. 6).  A skilled artisan would have recognized this cylindrical powder supplier valve as a known substitute for the powder supply valves of RENGER and BOSVELD.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute known cylindrical powder supplier valve for the powder supply valves of RENGER and BOSVELD with a reasonable expectation of success.

Claims 1-7 is rejected under 35 U.S.C. § 103 as being unpatentable over BOSVELD in view of MIYANO (US 2016/0311164), ALBERT (US 2017/0355153), CUYT (US 2018/0345541) and KAWADA (US 2017/0348771).
This rejection is presented din the interest of compact prosecution to the extent the claimed “refill control system” encompasses the only refill system disclosed in the 7-page specification as drawn in Figure 6:

    PNG
    media_image1.png
    717
    531
    media_image1.png
    Greyscale
.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar powder refill techniques to accomplish the same powder refill functions with a reasonable expectation of success.
As to claims 1 and 3-7, BOSVELD, in view of MIYANO teach the elements of these claims as explained above.
	BOSVELD, in view of MIYANO do not explicitly teach bellows conduit 34; polygonal “occupier” 66, or gear train 48.
However, these were all familiar powder management techniques.  ALBERT teaches drive gear 567 driven by motor 468 (Fig. 5), which is a known “Actuators such as pneumatic or hydraulic cylinders, ballscrew or linear electric actuators, and so forth” which “may be used for [moving the hoppers and dispensers of RENGERS up and down]” (see RENGERS, para. 0047).  CUYT teaches polygonal occupier/dosing valve 8 that occupies inlets 19/20 of powder dispenser 2 when container is connected to powder dispenser 2 (Figs. 1-6), which is a known powder dosing option similar to those in RENGER and BOSVELD.  Finally, KAWADA teaches bellows 74 and 75 that allows vertical movement of supply container 72 and intermediate container 69 (Figs. 1-3 and para. 0018), which a skilled artisan would have been motivated to apply to the telescoping powder feed tube of RENGERS to allow telescoping of vertically-movable powder supply systems.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar powder supply and dispensing techniques to achieve familiar powder supply functions with a reasonable expectation of success.

Suggested Amendments
	The following subject matter from the specification (not currently in claims) is allowable (see Fig. 6, for example):
	1. A refill control system to periodically refill a dispenser with powdered build material, the system comprising: 
	a refill container to hold powered build material, the refill container configured to move down from a first position to a second position to connect the container to the dispenser and up from the second position to the first position to disconnect the container from the dispenser;
	the dispenser below the refill container;
	a cylinder valve between the refill container and the dispenser, the cylinder valve comprising a cylindrical valve member seated in a valve body along the bottom of refill container, the cylinder valve configured to block a flow of powdered build material from the refill container to the dispenser in a rotated closed position and to not block the flow of powdered build material from the container to the dispenser in a rotated open position; 
	a carriage carrying the refill container and the dispenser; 
	a linear actuator configured to move the carriage up and down to carry the refill container back and forth between the first and second positions;
	an occupier protruding from the container and attached to a contact surface, the occupier configured to occupy space in an interior volume of the dispenser when the container is in the second position; and
	a controller programmed to cause the linear actuator to move the carriage down to the second position and insert the occupier into the dispenser, then fill the dispenser to a level of the occupier in the dispenser, then move the carriage up to the first position.

This is allowable because the closest prior art cited above fails to teach or suggest an occupier protruding from the container and attached to a contact surface, the occupier configured to occupy space in an interior volume of the dispenser when the container is in the second position; and a controller programmed to cause the linear actuator to move the carriage down to the second position an insert the occupier into the dispenser, fill the dispenser to the level of the occupier, then move the carriage up to the first position.  This allows 
As the refill container moves up to disengage from the dispenser, the occupier is withdrawn from the dispenser and build material powder fills the void left by the occupier to achieve the desired fill level in the dispenser. The size of the occupier may be selected to achieve the desired fill level. For example, a larger occupier may be used for a lower fill level and a smaller occupier used for a higher fill level. The occupier may also be used to make space in the dispenser for any build material that remains between the valve [and] the dispenser when the flow stops, to help reduce waste and to help reduce the risk of introducing airborne powder into the work area

(Spec, para. 0011).  The occupiers of RENGER, BOSVELD and CUYT fail to teach or suggest to control the “occupier” as in the claim above, much less achieve the benefits disclosed in the specification at paragraph 0011.

Prior Art
The following prior art is pertinent: US 10173263; US 20170144254; US20170348771A1; US 20180345541.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743